 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 206 
In the House of Representatives, U. S.,

April 7, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1363) making appropriations for the Department of Defense for the fiscal year ending September 30, 2011, and for other purposes; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1363) making appropriations for the Department of Defense for the fiscal year ending September 30, 2011, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
2.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported before April 11, 2011, providing for consideration or disposition of a measure making or continuing appropriations for the fiscal year ending September 30, 2011. 
 
Karen L. Haas,Clerk.
